DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 8/19/22. Claims 1, 11, 23, and 33 have been amended.   Claims 12-22 are canceled. Claims 1-11 and 23-33 are pending.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-11 are directed to are directed to a method (i.e., a process).  Accordingly, claims 1-11 are within at least one of the four statutory categories. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A device configuration method for configuring a diabetes management device by a diabetes management system, the diabetes management system residing on a server computer, the method comprising: 
receiving, by the diabetes management system, a therapy setting instruction from a computing device, wherein the therapy setting instruction includes a therapy setting, an identification information of a healthcare provider, and a recipient information, the therapy setting includes information to configure a feature of a desired diabetes management device, the identification information includes information to validate credentials of the healthcare provider, the recipient information includes information to identify a patient of the healthcare provider that is a user of the desired diabetes management device, the diabetes management system is in data communication with the computing device via a communication network, and the computing device is operable by the healthcare provider; 
determining, by the diabetes management system, a time period between receipt of the therapy setting instruction and another therapy setting instruction, where the another therapy setting instruction is most recently received therapy setting instruction prior to the therapy setting instruction; 
validating, by the diabetes management system, the credentials of the healthcare provider by way of a validation service based on the identification information, wherein the validation is only performed when the time period exceeds a predetermined time period and wherein the validation service is implemented by computer executable instructions executed by a computer processor of a server located remotely from the diabetes management system;
identifying, by the diabetes management system, a subject diabetes management device to be configured based on the therapy setting instruction;  
3TDM/smmdetermining, by the diabetes management system, whether the therapy setting instruction is valid based on an association between the diabetes management system, the patient, and the healthcare provider; 
transmitting, by the diabetes management system, one or more parameters for configuring the feature configured by the therapy setting to the subject diabetes management device in response to the credentials of the healthcare provider being valid and the therapy setting instruction being valid, wherein the diabetes management system is in data communication with the subject diabetes management device via the communication network and the subject diabetes management device executes the feature configured with the one or more parameters; 
canceling, by the diabetes management system, the therapy setting instruction in response to the therapy setting instruction being invalid; and
updating, by the subject diabetes management device, the feature of the subject diabetes management device in accordance with the one or more parameters upon receipt of the one or more parameters by the subject diabetes management device.

The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity” because they manage personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). In this case, a human can configure/update a feature by inputting one or more parameters or can cancel the therapy setting instruction via an input. The limitations of receiving a therapy setting instruction, determining a time period, validating credentials, identifying a device to be configured, and determining whether the therapy setting instruction is valid constitute “a mental process” because they amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting a management system, computer executable instructions executed by a computer processor of a server, a server computer, computing device, management device, and communication network used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind or managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Mental Processes” and “certain methods of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the management system, computer executable instructions executed by a computer processor of a server, server computer, computing device, management device, and communication network are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, validating data, identifying data, determining data, transmitting data, canceling data, and updating data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-11 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-11 recite the same abstract idea. Claims 2-11 describe further limitations regarding comparing/classifying information, determining authorization, determining registrations, issuing notification, receiving a message, notifying of a status, identification information, determining that therapy setting instruction is invalid, and automatically communicating. These are all just further describing the abstract ideas recited in claim 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to the diabetes management system being in data communication with the computing device and the subject diabetes management device via a communication network, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-11 are ineligible under 35 USC §101.

Allowable Subject Matter
Claims 23-33 are allowed.

Response to Arguments
Applicant's arguments filed 8/19/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 8/19/22.
(1) The U.S.C 101 rejection is respectfully traversed.

(A) As per the first argument, the Examiner submits that the limitations of claim 1 constitute “certain methods of organizing human activity” because they manage personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). In this case, a human can configure/update a feature by inputting one or more parameters or can cancel the therapy setting instruction via an input. The limitations of receiving a therapy setting instruction, determining a time period, validating credentials, identifying a device to be configured, and determining whether the therapy setting instruction is valid constitute “a mental process” because they amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
The computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, receiving data, validating data, identifying data, determining data, transmitting data, canceling data, and updating data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer. Regarding the argument that the system transmits parameters to a device via a network and that there are communications via a network, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  In response to the arguments regarding an “improvement in technology or technical filed,” Examiner does not see support in the Specification nor does Applicant point to support for the argued overhead reduction and maintaining security. 
When identifying abstract ideas, applicants should keep in mind that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not applied prior art teaches a secure telerehabilitation system and method (WO-2007019446-A2) and “Mobile Devices and Apps for Health Care Professionals: Uses and Benefits” (C. Ventola).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686